    
    
    
([KLELW$
                                                                                                          OMB Control No.: 2127-0004


Part 573 Safety Recall Report                                                            17E-044

       Manufacturer Name : K&N ENGINEERING, INC.
        Submission Date : AUG 14, 2017
       NHTSA Recall No. : 17E-044
  Manufacturer Recall No. : NR


 Manufacturer Information :                                            Population :
  Manufacturer Name : K&N ENGINEERING, INC.                              Number of potentially involved : 186,000
           Address : 1455 CITRUS ST.                                   Estimated percentage with defect : NR
                     RIVERSIDE CA 92507
     Company phone : 951-826-4065


Equipment Information :


            Brand / Trade 1 :    K&N
                      Model :    Powersports Oil Filter
                   Part No. :    KN-204
                        Size :   NR
                   Function :    Oil filter
    Descriptive Information : K&N determined the dates of manufacture of the oil filters reported to have
                              leaked at the removal nut by examining the date codes stamped on the filters.
                              K&N determined that the increase in the frequency of failures began with filters
                              produced after March 1, 2016. Based on K&N’s analysis and available
                              information, K&N believes that the deterioration in quality may have been
                              caused by a change in the material used to manufacture the oil filter canisters.
                              The oil filters manufactured for K&N after September 2016, have a revision to
                              the shape of the removal nut and canister end and are stamped with a date code
                              that shows they were manufactured after September 2016. The recalled oil
                              filters are stamped with a code indicating the dates of manufacture between
                              March 1, 2016 and September 30, 2016.
           Production Dates : MAR 01, 2016 - SEP 30, 2016




Description of Defect :

     Description of the Defect : Oil can leak at the area where a nut (intended for use to remove the oil filter
                                 during routine oil changes) is welded to the end of the filter canister.
                      FMVSS 1 : NR
                      FMVSS 2 : NR
 Description of the Safety Risk : In some instances, if oil leaks from the oil filter, it could come into contact
                                  with the rear tire or rear brake of the motorcycle on which it is installed. If
                                  this were to occur, it could lead to a loss of control or a crash.


                         The information contained in this report was submitted pursuant to 49 CFR §573
Part 573 Safety Recall Report                                                          17E-044                Page 2




     Description of the Cause : K&N believes the cause of the defect may have been a change in the material
                                 used to manufacture the oil filter canisters coupled with inadequate mating of
                                 the contact surfaces of the removal nut and canister end to which it is welded
                                 and possible improper welding of the nut to the canister.
 Identification of Any Warning NR
                that can Occur :




Supplier Identification :

 Component Manufacturer
    Name : C.T. Industry Co., LTD
  Address : 34,34/1-2 Moo 11, Petchkasem Road
            Om-noi, Krathum Baen FOREIGN STATES
  Country : Thailand




Chronology :
 In or about November 2015, K&N began using a new manufacturer to supply its powersports oil filters. The
 supplier committed to manufacturing the filters to OEM specifications in accordance with SAE and ISO test
 protocols. KN-204 oil filters are manufactured with a nut welded to one end for use in removing the filter from
 an engine. In September 2016, after noticing a small increase in warranty claims relating to oil leaking around
 the nut, K&N discussed the claims with the manufacturer. The manufacturer said it evaluated and tested
 sample oil filters manufactured through September 2016 and concluded any failures experienced by
 consumers were due to over-pressurization of the filters from engine modifications or faulty engine
 components or from consumer misuse or negligent installation. Based on that response K&N decided to
 continue to monitor the situation.

 At that time, K&N suggested the manufacturer revise the shape of the nut and the end of the filter to which it is
 welded to improve the mating of the two parts. The mating surface of the nut was made more concave and the
 end of the filter was reshaped to match the nut. This change improved the welding process and the strength of
 the filter. No KN-204 oil filters were manufactured between October 1 and December 12, 2016, when this
 revision was implemented.

 In or about March 2017, K&N began seeing an increase in warranty claims involving the KN-204 filter and
 began collecting and analyzing claims data to determine the manufacturing dates of the failed filters. In late
 July 2017, K&N’s analysis revealed that while the absolute number of warranty claims involving the KN-204
 filters was relatively small, the frequency of claims with respect to filters manufactured between March and
 September 2016 was increasing, and it was greater than historical norms for this part and for K&N’s other oil
 filters. K&N then consulted with counsel with NHTSA experience, and in early August it decided to initiate this
 recall.




                       The information contained in this report was submitted pursuant to 49 CFR §573
Part 573 Safety Recall Report                                                         17E-044             Page 3




Description of Remedy :

   Description of Remedy Program : K&N will offer to replace the oil filters covered by the recall with new,
                                   improved oil filters, at no charge. Alternatively, at the option of the
                                   consumer, K&N will refund the purchase price of the recalled oil filter,
                                   after that filter is returned to K&N with proof of its purchase. K&N will
                                   pay all shipping charges. In addition, K&N will reimburse the cost of
                                   replacement to consumers who replaced a recalled oil filter in order to
                                   address the defect prior to the commencement of the recall, if the
                                   consumer can provide proper documentation.
    How Remedy Component Differs The recalled part is a K&N Powersports Oil Filter, Part Number KN-204.
        from Recalled Component : The filters are stamped by the manufacturer with a manufacturing date
                                  code. The remedy component has a reshaped "removal nut" and canister
                                  end that provides for better mating of the nut to the canister and improves
                                  the integrity of the weld joining the two components. The remedy
                                  component will bear the same name, description and part number, but will
                                  be stamped with a manufacturing date code that shows it was
                                  manufactured after the design change described above.
Identify How/When Recall Condition With input from K&N, the manufacturer revised the shape of the removal
        was Corrected in Production : nut and canister end to improve the mating of the two components, which
                                      facilitated the welding process. K&N believed the manner in which the
                                      two components were welded together was the potential cause of the
                                      failures or oil leaks. This change was incorporated into production on
                                      December 12, 2016. No KN-204 oil filters were manufactured between
                                      September 30, 2016 and December 12, 2016. There have been no
                                      reported leaks or failures at the removal nut since the revision was
                                      implemented.


Recall Schedule :
     Description of Recall Schedule : Unknown at this time.
  Planned Dealer Notification Date : NR - NR
  Planned Owner Notification Date : NR - NR


Purchaser Information :
 The following manufacturers purchased this defective/noncompliant equipment for possible use or
 installation in new motor vehicles or new items of motor vehicle equipment:

          Name : NR
        Address : NR
                  NR
        Country : NR
  Company Phone : NR



                      The information contained in this report was submitted pursuant to 49 CFR §573
Part 573 Safety Recall Report                                                          17E-044          Page 4




 * NR - Not Reported




                       The information contained in this report was submitted pursuant to 49 CFR §573
